           Case 5:20-cv-00977-D Document 25 Filed 12/22/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

 CHRISTOPHER SNIDER, on behalf of the
                                    )
 Seventy-Seven Energy Inc. Retirement &
                                    )
 Savings Plan and a class of similarly
                                    )
 situated participants of the Plan, )
                                    )
               Plaintiff,           )
                                    )
 v.                                 )                   Case No. CIV-20-977-D
                                    )
 ADMINISTRATIVE COMMITTEE,          )
 SEVENTY-SEVEN ENERGY, INC.         )
 RETIREMENT & SAVINGS PLAN; et al., )
                                    )
               Defendants.          )


                                            ORDER

       Before the Court is Plaintiff’s Motion to Consolidate [Doc. No. 16], filed pursuant

to Fed. R. Civ. P. 42(a). Plaintiff seeks the consolidation of his case with a similar case

filed over three years ago by another putative class member, Kathleen Myers. See Myers

v. 401(k) Fiduciary Committee for Seventy Seven Energy, Inc., Case No. CIV-17-200-D,

Compl. (W.D. Okla. Feb. 24, 2017). 1 Although Plaintiff states that Ms. Myers joins in the

Motion and although the same attorneys represent both, the Motion has been filed only in

this case, and Plaintiff’s statement is not supported by any filing by, or on behalf of,

Ms. Myers. Thus, the Court considers the Motion as one filed only by Plaintiff Snider.

He seeks consolidation on the ground that the two cases “allege the same claims for relief


       1
          Due to interim developments in Myers, the style of the case has been changed to correctly
identify the parties. See Myers v. Admin. Comm. Seventy Seven Energy Inc. Ret. & Sav. Plan, Case
No. CIV-17-200-D, Am. Compl. (W.D. Okla. April 19, 2017) (hereafter “Myers”).
            Case 5:20-cv-00977-D Document 25 Filed 12/22/20 Page 2 of 6




under the Employee Retirement and Income Security Act (ERISA) against the same

defendants.” See Pl.’s Mot. at 1.

       Defendants oppose the Motion on the grounds that Plaintiff’s claims differ from the

pending claims in Myers and that consolidation would result in undue delay and prejudice

to Defendants in Myers and would circumvent the Court’s rulings in that case. See Defs.’

Resp. Br. [Doc. No. 22] at 1. They point out that: Plaintiff’s Complaint is identical to an

amended complaint that Ms. Myers was not permitted to file (see Myers, Order filed

July 24, 2020); Plaintiff’s Complaint contains claims that were dismissed from Myers; and

the deadline for joining parties and amending pleadings in Myers expired long ago.

Defendants present evidence to show that Plaintiff filed this case, and this Motion, as a

strategic move after they rejected counsel’s request to permit Plaintiff’s joinder in Myers,

which they believe is designed to cure a defect in Ms. Myers’ anticipated motion for class

certification due by December 28, 2020. 2 Defendants also state an intention to file a timely

motion to dismiss this case. See Order Granting Agreed Mot. re. Deadlines [Doc. No. 11]. 3




       2
           Defendants present evidence that the request for Plaintiff to join Myers was first made
on September 20, 2020, on the eve of the deadline for Ms. Myers to make expert disclosures, and
that Plaintiff testified during a deposition in Myers that he did not reach out to counsel but, instead,
was solicited to act as a representative of the putative class. Plaintiff does not dispute these facts
in his reply; rather, he confirms this case was filed to avoid the possibility that a Rule 20 motion
in Myers would be denied. See Reply Br. at 2 n.2.
       3
           Defendants anticipate raising a statute of limitations defense that is not an issue in the
Myers case. Although any time-bar defense is beyond the scope of this Order, the Court notes that
Plaintiff concedes a six-year limitations period applies and, if he were to proceed in an independent
action, he would not necessarily share the same class period as Ms. Myers. See Reply Br. at 3 &
n.3. His timely ERISA claims would not, for example, reach back to July 1, 2014, which is the
start of the time period alleged in the operative Myers complaint. See Myers, Am. Compl. ¶ 99.

                                                   2
          Case 5:20-cv-00977-D Document 25 Filed 12/22/20 Page 3 of 6




       Plaintiff has replied [Doc. No. 23] by asserting that, to achieve consolidation, he

would agree to accept the Court’s rulings in Myers and proceed under the operative

pleading in that case. According to Plaintiff, this offer alleviates Defendants’ concern

about possible prejudice to them from consolidation and about the early pleading stage at

which this case now stands. Plaintiff also notes that he was deposed during discovery in

Myers and that Ms. Myers’ designated expert supplemented his expert report to add

opinions about Plaintiff before Defendants took the expert’s deposition. Further, the expert

provided his opinions regarding Plaintiff before Defendants’ expert disclosures were due.

Plaintiff asserts these circumstances minimize any prejudice to Defendants that might

otherwise result from his late joinder in Myers.

                                   Standard of Decision

       Rule 42(a)(2) gives a district court discretionary authority to consolidate actions that

involve a common question of law or fact. See Shump v. Balka, 574 F.2d 1341, 1344 (10th

Cir. 1978); Gillette Motor Transp. v. N. Okla. Butane Co., 179 F.2d 711, 712 (10th Cir.

1950). If a common question exists in separate cases for which consolidation is sought,

the district court should weigh the interests of judicial economy or convenience in

consolidating the cases against the delay, confusion, and prejudice that consolidation might

cause. See Servants of Paraclete, Inc. v. Great Am. Ins. Co., 866 F. Supp. 1560, 1572

(D.N.M. 1994); Garrett Dev. LLC v. Deer Creek Water Corp., Case No. CIV-18-298-D,

2020 WL 2516167, *1 (W.D. Okla. May 15, 2020).                  “[C]ourts have found that

consolidation may be inappropriate where the two actions are at such widely separate

stages of preparation that consolidation of the cases would cause further delay and could


                                              3
            Case 5:20-cv-00977-D Document 25 Filed 12/22/20 Page 4 of 6




prejudice the parties.” Arnold ex rel. Chesapeake Energy Corp. v. McClendon, Case No.

CIV-11-985-M, 2012 WL 13024672, *2 (W.D. Okla. June 20, 2012) (internal quotation

omitted).    “The party moving for consolidation bears the burden of proving that

consolidation is desirable.” Servants of Paraclete, 866 F. Supp. at 1572; see Shump, 574

F.2d at 1344 (finding movants “failed to meet their burden to establish that consolidation

would promote trial convenience and economy in administration or that they have suffered

any injury as a result of the trial court’s refusal to consolidate”).

                                          Discussion

       After careful consideration of the parties’ competing interests, the Court is not

persuaded by Plaintiff’s arguments that his case and Myers should be consolidated. It is

undisputed that the two cases share common questions of law and fact and, therefore, are

eligible for consolidation. Both cases involve ERISA claims brought by participants in the

same employee benefit plan against the same plan fiduciaries. However, the cases are at

very different points in the litigation process.

       Plaintiff’s case was filed less than three months ago and is still at the pleading stage.

He is attempting to bring claims that were dismissed from Myers and additional claims that

were not asserted in that case. Myers has been litigated for more than three years; all first-

stage discovery has been completed; and a motion for class certification is due to be filed

soon. The current attempt by Plaintiff or his counsel to insert himself into the Myers case

is remarkably untimely under the deadlines in that case, and Plaintiff presents no reason

for his delay, either unwitting or intentional. Further, while Plaintiff may have shared his

factual information with the expert hired by Ms. Myers to support her claims, he apparently


                                               4
           Case 5:20-cv-00977-D Document 25 Filed 12/22/20 Page 5 of 6




failed to do so in a timely manner; he was included in the expert’s report only through a

“supplemental” disclosure that Defendants received more than a month after the disclosure

deadline and only days before Defendants’ expert disclosures were due. The Court finds

untenable Plaintiff’s contention that no prejudice can be shown because Defendants had

his information before they deposed Ms. Myers’ expert and before the discovery cutoff.

Defendants are entitled to the orderly discovery of facts, formulation of expert opinions,

and preparation for class-certification issues under the case management schedule to which

the parties agreed, and the Court ordered, in Myers. They should not be required to engage

in a last-minute reformulation of their defense or reemployment of their experts to address

a new party in a complex ERISA case. Plaintiff does not contend he would suffer any

prejudice if Myers is allowed to proceed without him or if he must await the outcome of

the class-certification ruling in that case.

                                          Conclusion

       The Court finds unconvincing Plaintiff’s no-harm, no-foul approach to litigating a

complex, putative class action. Depending on further developments in Myers and this case,

consolidation might achieve some judicial efficiency and convenience, but at this point,

the Court cannot say that the potential savings outweigh the prejudice to Defendants.

       IT IS THEREFORE ORDERED that is Plaintiff’s Motion to Consolidate [Doc.

No. 16] is DENIED.




                                               5
   Case 5:20-cv-00977-D Document 25 Filed 12/22/20 Page 6 of 6




IT IS SO ORDERED this 22nd day of December, 2020.




                                6
